Exhibit 10.1
 


 
DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT
 
AMONG
 
ANPG LENDING LLC,
 
Certain Lenders, listed on Schedule I
 
as Lenders
 
LAIDLAW & COMPANY (UK) LTD.
 
As Administrative Agent
 
AND
 
ANPATH GROUP, INC.,
 
as Borrower
 


 
Dated as of: May __, 2010
 
 
1

--------------------------------------------------------------------------------

 


 
DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT
 
This DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT, dated as of
_____________, 2010, is by and among ANPATH GROUP, INC., a Delaware corporation
(“Anpath” or “Borrower”), ANPG Lending LLC, a Delaware limited liability company
(“ANPG”), the individuals and entities listed on Schedule I attached hereto as
lenders (each as “Laidlaw Lender,” collectively, “Laidlaw Lenders,” and with
ANPG “Lenders”) and Laidlaw & Company (UK) Ltd. as administrative agent for the
Laidlaw Lenders (in such capacity, together with any other Person who becomes
Administrative Agent pursuant to Article IX, “Administrative Agent”).  The
parties hereto hereby agree as follows:
 
 
ARTICLE I.
DEFINITIONS
 
Section 1.1 Definitions.  For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:
 
The terms defined in this Article have the meanings assigned to them in this
Article, and include the plural as well as the singular.
 
All accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with GAAP.
 
Additional Interest has the meaning given in Section 2.2(b).
 
Advances has the meaning given in Section 2.1.
 
Affiliate or Affiliates means, with respect to any Person, any Person controlled
by, controlling or under common control with such Person, including (without
limitation) any Subsidiary of such Person.  For purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or
otherwise.  Notwithstanding anything to the contrary herein, for purposes of the
terms and provisions of the Loan Documents, in no event shall Borrower be deemed
an Affiliate of any Lenders or the Administrative Agent.
 
Agreement means this Debtor-in-Possession Credit and Security Agreement, as
amended, supplemented, restated or otherwise modified from time to time.
 
Allowable Liens has the meaning given in Section 7.1.
 
Applicable Usury Laws has the meaning given in Section 2.2(b).
 
Approved Budget means the projected cash receipts and disbursement budget for
the Borrower which is to reflect the actual, necessary, and ordinary operating
expenses of the Borrower and is to be prepared in a form and substance
acceptable to ANPG and the Administrative Agent in their sole discretion and
delivered to ANPG and the Administrative Agents for their approval (i) for the
period covered by the initial Advance, prior to any hearing to consider the
approval of this Agreement and (ii) for the subsequent period, with any variance
in the Approved Budget having first been approved in advance by ANPG and the
Administrative Agents.
 
 
2

--------------------------------------------------------------------------------

 
 
Bankruptcy Code means 11 U.S.C. § 101 et seq.
 
Bankruptcy Court means the United States Bankruptcy Court for the District of
Delaware, including any judge presiding over the Case.
 
Base Rate means the rate of interest of 7% per annum.
 
Business Day means a day other than Saturday, Sunday or other day on which banks
are generally not open for business in New York, New York.
 
Case means the cases commenced by the Borrower and jointly administered in the
Bankruptcy Court under the Bankruptcy Code, including any adversary proceedings
or other ancillary proceedings.
 
Cash Collateral Account means the bank account maintained by Borrower as debtor
in possession in accordance with the guidelines of the United States Trustee and
the Bankruptcy Code and Rules, or any order of the Bankruptcy Court, which shall
be subject to a control agreement, in form and substance satisfactory to ANPG
and the Administrative Agent, executed and delivered by the Borrower, ANPG, the
Administrative Agents and the applicable securities intermediary with respect to
such bank account.
 
CERCLA means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
 
Claims means claims, liabilities, obligations, losses, damages, penalties,
actions, causes of action, judgments, suits, costs, expenses, including, without
limitation, the fees and disbursements of counsel, or disbursements of any kind
whatsoever.
 
Collateral means all right, title and interest of Borrower or a Guarantor in and
to all of the following personal property, whether now or hereafter existing and
whether now owned or hereafter acquired, of every kind and description, tangible
or intangible: all accounts and accounts receivable, contract rights, tangible
chattel paper, electronic chattel paper, letters of credit and letter-of-credit
rights, documents, instruments, supporting obligations, records, investment
property, deposits and deposit accounts, money, inventory, goods, equipment,
fixtures, general intangibles (including without limitation, payment
intangibles, and software and software applications and operating systems),
Intellectual Property, goodwill, choses in action and causes of action and all
customer lists; all interests in corporations, limited and general partnerships,
limited liability companies and other entities; all indemnity agreements,
guaranties, insurance policies, insurance claims, and other contractual,
equitable and legal rights of whatever kind or nature; all commercial tort
claims; all other tangible and intangible personal property; all products and
proceeds, including insurance proceeds, of any and all of the foregoing,
together with all substitutions and replacements for and products of any of the
foregoing; all accessories, attachments, parts, equipment and repairs now or
hereafter attached or affixed to or used in connection with any tangible goods;
and all warehouse receipts, bills of lading and other documents of title now or
hereafter covering such goods.  Any of the foregoing terms used herein and
defined in the UCC and not otherwise defined herein shall have the respective
meanings assigned to those terms in the UCC.
 
 
3

--------------------------------------------------------------------------------

 
 
Commonly Controlled Entity means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of section 4001 of
ERISA or is part of a group which includes a Borrower and which is treated as a
single employer under section 414 of the Internal Revenue Code of 1986, as
amended from time to time.
 
Credit Facility means the credit facility being made available to the Borrower
by the Lenders pursuant to Article II.
 
Debt of any Person means all items of indebtedness or liability which, in
accordance with GAAP, would be included in determining total liabilities as
shown on the liabilities side of a balance sheet of such Person as of the date
as of which Debt is to be determined.  For purposes of determining a Person’s
aggregate Debt at any time, “Debt” shall also include the aggregate payments
required to be made by such Person at any time under any lease that is
considered a capitalized lease under GAAP.
 
Default means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.
 
Default Period means any period of time beginning on the first day on which a
Default or Event of Default occurs and ending on the date ANPG and the
Administrative Agent shall give notice to the Borrower in writing that such
Default or Event of Default has been cured or waived.
 
Environmental Laws means all laws relating to pollution or protection of the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface, and subsurface strata), including, without
limitation, CERCLA/SARA, RCRA/HSWA, and other laws relating to (i) Hazardous
Substances or (ii) the manufacture, processing, distribution, use, treatment,
handling, storage, disposal, or transportation of Hazardous Substances.
 
EnviroSystems means EnviroSystems, Inc., a Nevada corporation and subsidiary of
Borrower.
 
EnviroHoldings means EnviroSystems Holdings, Inc., a Delaware corporation and
wholly owned subsidiary of Borrower.
 
ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
 
4

--------------------------------------------------------------------------------

 
 
Event of Default has the meaning given in Section 8.1.
 
Final Order means the final order, in form and substance satisfactory to ANPG
and the Administrative Agent, entered by the Bankruptcy Court after adequate
notice to all parties entitled to be served, which, among other things, approves
the Loan Documents, authorizes the Borrower to enter into the Loan Documents and
grants ANPG and the Administrative Agent a Superpriority Claim and Superpriority
Lien in the Collateral.
 
Funding Date has the meaning given in Section 2.1.
 
GAAP means generally accepted accounting principles in the United States of
America.
 
Guarantors means EnviroSystems and EnviroHoldings.
 
Hazardous Substances means hazardous substances (as defined in CERCLA/SARA and
regulations promulgated thereunder), hazardous wastes (as defined in RCRA/HSWA
and regulations promulgated thereunder), Class I Industrial Solid Wastes (as
defined in TSWDA and regulations promulgated thereunder), and any material
quantities of any other pollutants or contaminants, including, without
limitation, any material quantities of any flammable material, explosive
material, radioactive material, waste oil or used oil; provided, however, that
in the event either CERCLA/SARA or RCRA/HSWA is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent
to the effective date of such amendment; provided, further, that to the extent
that the laws of the State of New York establish a meaning for “hazardous
substance” or “hazardous waste” which is broader than that specified in either
CERCLA/SARA or RCRA/HSWA, such broader meaning shall apply.
 
HSWA means the Hazardous and Solid Waste Amendments of 1984, as amended.
 
Highest Lawful Rate means, on any day, the maximum rate of interest, if any,
that may be contracted for, taken, reserved, charged, collected or received
under all Applicable Usury Laws on the Obligations.
 
Intellectual Property means all patents, patented inventions, trademarks,
service marks, trade names, franchises, trade secrets, copyrights, copyrighted
works, other intellectual property, industrial rights and licenses, and rights
with respect to the foregoing used in the conduct of a Borrower’s business as
now conducted.
 
Interim Order means the interim order, in form and substance satisfactory to
ANPG and the Administrative Agent, entered by the Bankruptcy Court after
adequate notice to all parties entitled to be served, which, among other things,
approves the Loan Documents, authorizes the Borrower to enter into the Loan
Documents, provides interim authority to make the borrowings under this
Agreement, and grants ANPG and the Administrative Agent a Superpriority Claim
and Superpriority Lien in the Collateral for such interim usage.
 
 
5

--------------------------------------------------------------------------------

 
 
Loan Documents means this Agreement, the Note and the Security Documents, and
each other instrument, agreement or document executed by the Borrower or the
Guarantors in connection with this Agreement whether provided on or after the
Funding Date.
 
Material Adverse Effect means a material adverse effect on (a) the business,
operations, results of operations, property, assets, liabilities, condition
(financial or otherwise) or prospects of a Borrower (except for the commencement
of the Case and events (including, without limitation, defaults under
pre-petition credit facilities) that result from the commencement of the Case);
(b) a material impairment of the enforceability or priority of ANPG’s and the
Administrative Agent’s liens with respect to the Collateral or of ANPG’s and the
Administrative Agent’s administrative priority status; or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of ANPG and the Administrative Agent hereunder or thereunder.
 
Maturity Date means the earlier of (a) the effective date of the Proposed Plan
of Reorganization in the Case contemplated by the Plan Support Agreement
attached hereto as Exhibit B or (b) the date on which an Event of Default
occurs.
 
Maximum Amount has the meaning given in Section 2.2(b).
 
Maximum Loan Amount means the lesser of (a) $414,000 and (b) the reduced amount
requested by the Borrower pursuant to Section 2.5.
 
Net Proceeds means the amount of cash received (directly or indirectly) from
time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of Borrower in connection
with a sale, transfer, license, lease or other disposition of property after
deducting therefrom only (a) reasonable out-of-pocket expenses related thereto
incurred by Borrower in connection therewith, (b) transfer taxes paid to any
taxing authorities by Borrower in connection therewith, and (c) net income taxes
to be paid in connection with such sale, lease, transfer or other disposition
(after taking into account any tax credits or deductions and any tax sharing
arrangements).
 
Notes means the Borrower’s promissory note, payable to the order of each Lender
in substantially the form of Exhibit A-1 and A-2 attached hereto and any note or
notes issued in replacement or substitution therefor, as the same may hereafter
be amended, supplemented, restated or otherwise modified from time to time.
 
Obligations means the obligations under the Notes and each and every other debt,
liability and obligation of every type and description which Borrower may now or
at any time hereafter owe to the Lenders hereunder or otherwise under or in
connection with any Loan Document, whether any such debt, liability or
obligation now exists or is hereafter created or incurred, whether it arises in
a transaction involving the Lenders alone or in a transaction involving other
creditors of the Borrower, and whether it is direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or sole, joint, several or joint and several.
 
 
6

--------------------------------------------------------------------------------

 
 
PBGC means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
Person means any individual, corporation, partnership, joint venture, business
trust, limited liability company, association, joint stock company, trust,
unincorporated organization or government (including any agency or political
subdivision thereof) or any other entity of whatever nature.
 
Petition Date means the date that the Case is filed with the Bankruptcy Court.
 
Plan means at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under section 4069 of
ERISA be deemed to be) an “employer” as defined in section 3(5) of ERISA.
 
Plan Support Agreement means the plan support agreement, attached hereto and
made a part hereof as Exhibit B.
 
Prepetition Secured Lender means ANPG in its capacity as lender under that
certain Loan and Security Agreement dated January 8, 2008 between Anpath Group,
Inc. and ANPG, and Fares Khodr, Bernard Questier, and Ira Kalfus in their
capacity as lenders under that certain Loan and Security Agreement dated May __,
2010 between Anpath Group, Inc., Fares Khodr, Bernard Questier, and Ira Kalfus.
 
Proposed Plan of Reorganization means the Plan of Reorganization of Anpath
Group, Inc. filed on the Petition Date.
 
RCRA means the Resource Conservation and Recovery Act of 1976, as amended.
 
Receivables has the meaning given in Section 5.7.
 
Reportable Event means any of the events set forth in section 4043(b) of ERISA,
other than those events as to which the thirty-day notice period is waived under
sections .21, .22, .23, .26, .27 or .28 of PBGC Reg. § 4043.
 
Restricted Payment means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest of the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
equity interest, or on account of any return of capital to the Borrower’s
shareholders.
 
 
7

--------------------------------------------------------------------------------

 
 
SARA means the Superfund Amendments and Reauthorization Act of 1986, as amended.
 
Security Documents means the collective reference to this Agreement and all
other documents hereafter delivered to ANPG and the Administrative Agent
granting a security interest or other lien on any asset or assets of any Person
to secure any of the Obligations or to secure any guarantee of any such
Obligations.
 
Security Interest has the meaning given in Section 3.1.
 
Subsidiary means any Person of which more than 50% of the outstanding shares of
capital stock or other ownership interests having general voting power under
ordinary circumstances to elect a majority of the board of directors or other
managers of such Person (irrespective of whether or not at the time stock or
other ownership interests of any other class or classes shall have or might have
voting power by reason of the happening of any contingency), is at the time
directly or indirectly owned, or the management of which is otherwise directly
or indirectly controlled, by the Borrower, by the Borrower and one or more
Subsidiaries, or by one or more Subsidiaries.
 
Superpriority Claim means a claim against the Borrower in the Case which is an
administrative expense claim pursuant to section 365(d)(3) of the Bankruptcy
Code having priority over any and all administrative expenses of the kind
specified in sections 503(b) and 507(b) of the Bankruptcy Code.
 
Superpriority Lien shall have the meaning set forth in Section 3.1.
 
Termination Date means the earliest of (i) the Maturity Date, (ii) the date the
Borrower terminates the Credit Facility and prepays in full the Advances in
accordance with Section 2.5 and satisfies all other Obligations, (iii) the date
ANPG and the Administrative Agent terminate the Credit Facility in accordance
with Section 8.2, or (iv) the date ANPG and the Administrative Agent demand
payment of the Obligations after the occurrence of an Event of Default pursuant
to Article VIII.
 
UCC means the Uniform Commercial Code as adopted and in effect from time to time
in the State of New York.
 
Section 1.2 Cross References.  All references in this Agreement to Articles,
Sections and subsections, shall be to Articles, Sections and subsections of this
Agreement unless otherwise explicitly specified.
 
 
ARTICLE II.
AMOUNT AND TERMS OF THE CREDIT FACILITY
 
Section 2.1 Advances.  (a) Subject to the terms and conditions hereof (including
those in Article IV), the Lenders agree to make one or more advances (the
“Advances”), from the date the conditions set forth in Section 4.1 shall have
been satisfied (the “Funding Date”) until the Termination Date, on such dates
designated in writing by the Borrower to ANPG and the Administrative Agent;
provided, however, that the aggregate principal amount of all Advances shall not
exceed the Maximum Loan Amount.
 
 
8

--------------------------------------------------------------------------------

 
 
(b) The Borrower shall make each request for an Advance consistent (unless
otherwise consented to by ANPG and the Administrative Agent in their sole
discretion) with the Approved Budget, by delivery of written notice thereof to
ANPG and the Administrative Agent before 11:00 a.m. on the second Business Day
prior to the proposed date for the requested Advance.  Requests shall specify
(i) the date of the requested Advance, (ii) the aggregate amount of the Advance
and (iii) the use of proceeds from the Advance and documentation evidencing the
expense(s) to be paid with the proceeds from the Advance.  Each request for an
Advance shall be by (x) an officer of the Borrower or (y) any Person designated
as the Borrower’s agent by any officer of the Borrower (in a writing evidencing
the signature of such agent and delivered to ANPG and the Administrative Agent)
or (z) any person whom ANPG and the Administrative Agent reasonably believe to
be an officer of the Borrower or such designated agent.  Each Advance shall be
for a minimum amount of $50,000 and, for an amount in excess thereof, in
increments of $10,000.
 
(c) The Advances made by the Lenders shall be evidenced by a Note payable to the
order of each Lender and evidencing the obligation of the Borrower to pay a
principal amount equal to the Maximum Loan Amount.  The Notes shall be secured
by the Collateral as provided in Article III and by any other Security
Documents.  The books and records of ANPG and the Administrative Agent shall
constitute prima facie evidence of the date and amount of the Advances made by
the Lenders.
 
Section 2.2 Interest; No Usury.  (a) Subject to Section 2.2(b), the outstanding
principal balance of the Notes shall bear interest at the Base Rate.
 
(b) It is the intention of the parties hereto to conform strictly to Applicable
Usury Laws regarding the use, forbearance or detention of the indebtedness
evidenced by this Agreement, the Notes and the other Loan Documents, whether
such laws are now or hereafter in effect, including the laws of the United
States of America or any other jurisdiction whose laws are applicable, and
including any subsequent revisions to or judicial interpretations of those laws,
in each case to the extent they are applicable to this Agreement, the Note and
the other Loan Documents (the “Applicable Usury Laws”).  Accordingly, if any
acceleration of the maturity of the Note or any payment by the Borrower or any
other Person produces a rate in excess of the Highest Lawful Rate or otherwise
results in the Borrower or any such other Person being deemed to have paid any
interest in excess of the Maximum Amount, as hereinafter defined, or if the
Lenders shall for any reason receive any unearned interest in violation of any
Applicable Usury Laws, or if any transaction contemplated hereby would otherwise
be usurious under any Applicable Usury Laws, then, in that event,
notwithstanding anything to the contrary in this Agreement, the Notes or any
other Loan Document or any other agreement or instrument, it is agreed as
follows: (i) the provisions of this Section 2.2(b) shall govern and control;
(ii) the aggregate of all interest under Applicable Usury Laws that is
contracted for, taken, reserved, charged, collected or received under this
Agreement, the Notes or the other Loan Documents shall under no circumstances
exceed the Maximum Amount, and any amount that would be excessive interest shall
be applied to the reduction of the principal amount owing in respect of this
Agreement, the Notes or any other Loan Document and not to the payment of
interest, or if such excessive amount exceeds the principal amount owing in
respect of this Agreement, the Notes or any other Loan Document, any such excess
shall be promptly refunded to the Borrower or such other Person by the Lenders;
(iii) neither the Borrower nor any other Person shall be obligated to pay the
amount of such interest to the extent that it is in excess of the Maximum
Amount; and (iv) the effective rate of interest on each Advance shall be ipso
facto reduced to the Highest Lawful Rate, and the provisions of this Agreement,
the Notes and the other Loan Documents immediately shall be deemed reformed,
without the necessity of the execution of any new document or instrument, so as
to comply with all Applicable Usury Laws, it being the intention of the parties,
to the fullest extent permitted by law, to render inapplicable any and all
penalties of any kind provided by an Applicable Usury Law as a result of any
such excess interest.  By execution of this Agreement, the Borrower acknowledges
that the Borrower believes the Notes and the indebtedness evidenced by this
Agreement, the Notes and the other Loan Documents to be non-usurious.  All sums
paid, or agreed to be paid, to the for the use, forbearance or detention of the
indebtedness of the Borrower evidenced by this Agreement, the Notes and the
other Loan Documents shall, to the fullest extent permitted by the Applicable
Usury Laws, be amortized, pro rated, allocated and spread throughout the full
term of the indebtedness evidenced by this Agreement, the Notes and the other
Loan Documents.  As used herein, the term “Maximum Amount” means the maximum
nonusurious amount of interest which may be lawfully contracted for, reserved,
charged, collected or received in connection with the indebtedness evidenced by
this Agreement, the Notes and other Loan Documents under all Applicable Usury
Laws.  If at any time the interest rate, together with any other fees and
additional amounts payable hereunder or under the Notes or any other Loan
Document that are deemed to constitute interest under Applicable Usury Laws (the
“Additional Interest”) exceeds the Highest Lawful Rate, then the amount of
interest to accrue pursuant to this Agreement, the Notes and the other Loan
Documents shall be limited, notwithstanding anything to the contrary in this
Agreement, the Notes, any other Loan Document or any other agreement or
instrument, to the amount of interest that would accrue at the Highest Lawful
Rate; provided, however, that to the fullest extent permitted by Applicable
Usury Laws, any subsequent reductions in the interest rate shall not reduce the
interest to accrue pursuant to this Agreement, the Notes and the other Loan
Documents below the Highest Lawful Rate until the aggregate amount of interest
actually accrued pursuant to this Agreement, the Notes and the other Loan
Documents, together with all Additional Interest, equals the amount of interest
which would have accrued if the interest rate had at all times been in effect
and such Additional Interest, if any, had been paid in full.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 2.3 Payments.  (a)  In the event the Maturity Date occurs upon the
effective date of the Proposed Plan of Reorganization as contemplated by the
Plan Support Agreement, attached hereto as Exhibit B, all payments to be made by
the Borrower shall be made on such Maturity Date in the form of [13.7%] of the
new common stock of the reorganized Anpath, subject to dilution if the Borrower
consummates that certain rights offering contemplated in Section 7.6 of the
Proposed Plan of Reorganization.
 
(b) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
prior to 12:00 p.m. noon, on the due date thereof to ANPG and the Administrative
Agent at their respective offices specified in Section 9.3, in immediately
available funds.  If any payment hereunder becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day, and, with respect to payments of principal, interest thereon shall
be payable at the applicable rate during such extension.
 
(c) All payments in respect of the Obligations received by ANPG and the
Administrative Agent shall be applied by ANPG and the Administrative Agent to
the Obligations, as follows, or in such other order and manner as ANPG and the
Administrative Agent shall determine in its sole discretion: (a) first, to pay
Obligations in respect of any expense reimbursements or indemnities then due to
the Lenders; (b) second, to pay interest due in respect of the Advances;
(c) third, to pay or prepay principal outstanding on the Advances; and
(d) fourth, to pay all other Obligations.
 
 
 
10

--------------------------------------------------------------------------------

 
 
Section 2.4 Computation of Interest; When Interest Due and Payable.  Interest
accruing on the outstanding principal balance of the Advances outstanding from
time to time shall be computed on the basis of actual number of days elapsed in
a year of 360 days.  Accrued and unpaid interest shall be payable in arrears on
the Termination Date.
 
Section 2.5 Voluntary Prepayment; Termination of the Credit Facility by the
Borrower.
 
(a) The Borrower may prepay the Advances in whole at any time or from time to
time in part, without penalty.
 
(b) Immediately upon receipt of any proceeds of any sale, transfer, license,
lease or other disposition of any property of the Borrower outside the ordinary
course of the Borrower’s business, the Borrower shall, subject to the order of
the Bankruptcy Court, prepay the outstanding principal amount of the Obligations
in an amount equal to 100% of the Net Proceeds received by the Borrower in
connection with such disposition; provided, however, that if no Event of Default
exists, the Borrower shall not be required to prepay the Obligations to the
extent that any Net Proceeds received in connection with a casualty loss or
condemnation proceeding are used promptly to repair, rebuild or replace the
property subject to such casualty or condemnation.  Nothing contained in this
Section 2.5(b) shall permit the Borrower to make a disposition of any property.
 
(c) The Borrower may not reborrow any amount repaid hereunder.
 
Section 2.6 Use of Proceeds.  The Borrower shall use the proceeds of the
Advances to provide for ongoing working capital needs and administrative costs
incurred during the Case in accordance with the Approved Budget or as may
otherwise be consented to by ANPG and the Administrative Agent in their sole
discretion.
 
ARTICLE III.
SECURITY INTEREST; SETOFF
 
Section 3.1 Grant of Security Interest.  Borrower hereby pledges, assigns and
grants to ANPG and the Administrative Agent a first priority, priming lien on
and continuing security interest in (collectively referred to as the “Security
Interest”) the Collateral, as collateral security for the prompt payment and
performance of the Obligations from time to time outstanding, whether now
existing or hereafter arising.  In accordance with the Interim Order and the
Final Order and section 364(d) of the Bankruptcy Code, such Security Interest
shall be a first priority, lien that is senior to any other liens or claims now
existing or hereafter arising against the Collateral (the “Superpriority Lien”),
other than the lien of the Prepetition Secured Lenders and any other liens
explicitly identified in the Interim Order or the Final Order, as applicable, as
being senior to or pari passu with the Security Interest granted herein.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.2 Notification of Account Debtors and Other Obligors.  ANPG and the
Administrative Agent may, and the Borrower hereby grants ANPG and the
Administrative Agent an irrevocable proxy and power of attorney to, at any time
notify any account debtor or other Person obligated on any of the Collateral to
make payment or otherwise render performance to or for the benefit of the
Lenders.  The Borrower will join in giving such notice if ANPG and the
Administrative Agent so request.  At any time after the Borrower or ANPG and the
Administrative Agent give such notice to an account debtor or other obligor,
ANPG and the Administrative Agent may, but need not, in ANPG’s and the
Administrative Agent’s name or in a Borrower’s name, (a) demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of, or securing, any such right to payment, or grant any extension to,
make any compromise or settlement with or otherwise agree to waive, modify,
amend or change the obligations (including collateral obligations) of any such
account debtor or other obligor; and (b) provided a Default Period then exists,
as the Borrower’s agent and attorney-in-fact, notify the United States Postal
Service to change the address for delivery of the Borrower’s mail to any address
designated by ANPG and the Administrative Agent, otherwise intercept the
Borrower’s mail, and receive, open and dispose of the Borrower’s mail, applying
all Collateral as permitted under this Agreement and applicable law, all such
acts of ANPG and the Administrative Agent being hereby ratified and confirmed,
such powers being coupled with an interest and are irrevocable.
 
Section 3.3 Assignment of Insurance.  As additional security for the payment and
performance of the Obligations, the Borrower hereby assigns to ANPG and the
Administrative Agent any and all monies (including, without limitation, proceeds
of insurance and refunds of unearned premiums) due or to become due under, and
all other right, title and interest of the Borrower with respect to, any and all
policies of insurance, including all insurance policies now or at any time
hereafter covering the Collateral or any evidence thereof or any business
records or valuable papers pertaining thereto, and the Borrower hereby directs
the issuer of any such policy to pay all such monies directly to ANPG and the
Administrative Agent.  At any time, whether or not a Default Period then exists,
ANPG and the Administrative Agent may (but need not), in ANPG’s and the
Administrative Agent’s name or in the Borrower’s name, execute and deliver
proofs of claim, receive all such monies, endorse checks and other instruments
representing payment of such monies, and adjust, litigate, compromise or release
any claim against the issuer of any such policy, all such acts of ANPG and the
Administrative Agent being hereby ratified and confirmed, such powers being
coupled with an interest and are irrevocable.
 
Section 3.4 License.  Borrower hereby grants to ANPG and the Administrative
Agent a non-exclusive, worldwide and royalty-free license, with the right to
sublicense, use, copy, adapt, distribute, display, perform, sell, import and
otherwise use the Collateral for the purpose of maintaining, supporting,
marketing, selling, leasing or otherwise disposing of any or all Collateral
during any Default Period.  This right and license shall inure to the benefit of
the Lenders and their successors and assigns, whether by voluntary conveyance,
operation of law, assignment, transfer, foreclosure, deed in lieu of foreclosure
or otherwise.  This right and license is granted free of charge, without
requirement that any monetary payment whatsoever be made to the Borrower by the
Lenders or their successors and assigns.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 3.5 Financing Statement.  Borrower authorizes ANPG and the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relating to all or any part of the Collateral without
the authentication of the Borrower where permitted by applicable law and that
(i) indicate the Collateral (A) as all assets of the Borrower (or words of
similar effect), regardless of whether any particular asset included in the
Collateral is within the scope of UCC Article 9 of the state or such
jurisdiction or whether such assets are included in the Collateral, or (B) as
being of an equal or lesser scope or with greater detail, and (ii) contain any
other information required by UCC Article 9 of the state or such jurisdiction
for the sufficiency or filing office acceptance of any financing statement,
continuation or amendment, including (A) the type of organization, and any
organization identification number issued to the Borrower and, (B) in the case
of a financing statement filed as a fixture filing or indicating Collateral to
be as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates.  Borrower agrees to furnish any such
information to ANPG and the Administrative Agent promptly upon request.  A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by applicable law.
 
Section 3.6 Setoff.  The Borrower agrees that the ANPG and the Administrative
Agent may at any time or from time to time, at its sole discretion and without
demand and without notice to anyone to the extent permitted by law, setoff any
liability owed to the Borrower by such Person, whether or not due, against any
Obligation, whether or not due.
 
Section 3.7 Collateral.  The ANPG’s and the Administrative Agent’s duty of care
with respect to Collateral in its possession (as imposed by law) shall be deemed
fulfilled if it exercises reasonable care in physically keeping such Collateral,
or in the case of Collateral in the custody or possession of a bailee or other
third person, exercises reasonable care in the selection of the bailee or other
third person, and ANPG and the Administrative Agent need not otherwise preserve,
protect, insure or care for any Collateral.  ANPG and the Administrative Agent
shall not be obligated to preserve any rights that the Borrower may have against
prior parties, to realize on the Collateral at all or in any particular manner
or order or to apply any cash proceeds of the Collateral in any particular order
of application.
 
Section 3.8 Limitation on Duties Regarding Collateral.  To the extent permitted
by law and subject in all respects to the terms of the Interim Order and the
Final Order, ANPG’s and the Administrative Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as ANPG and the Administrative Agent deal with similar
securities and property for their own account, except that ANPG and the
Administrative Agent shall have no obligation to invest funds held in any
deposit account and may hold the same as demand deposits, ANPG’s and the
Administrative Agent’s duty of care with respect to Collateral in the custody or
possession of a bailee or other third person shall be deemed fulfilled if ANPG
and the Administrative Agent exercise reasonable care in the selection of the
bailee or other third person, and ANPG and the Administrative Agent need not
otherwise preserve, protect, insure or care for any Collateral, and ANPG and the
Administrative Agent shall not be obligated to preserve any rights the Borrower
may have against prior parties.  To the extent permitted by law and subject in
all respects to the terms of the Interim Order and the Final Order, neither
ANPG, the Administrative Agent nor any of their officers, directors,
stockholders, partners, employees, agents, attorneys or Affiliates shall be
liable for any failure to demand, collect or realize upon any of the Collateral
at all or in any particular manner or order or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Borrower or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof or to apply any
cash proceeds of the Collateral in any particular order of application.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
CONDITIONS OF LENDING
 
Section 4.1 Conditions Precedent to the Initial Advance.  The Lenders’
obligation to make the initial Advance hereunder shall be subject to the
condition precedent that ANPG and the Administrative Agent shall have received
all of the following, each in form and substance satisfactory to ANPG and the
Administrative Agent:
 
(a) this Agreement, properly executed by the Borrower;
 
(b) the Notes, payable to the order of the Lenders, properly executed by the
Borrower;
 
(c) a separate certificate of the secretary of each Borrower certifying as to
the resolutions of such Borrower’s board of directors authorizing the execution,
delivery and performance of the Loan Documents;
 
(d) the Interim Order, which shall have been approved and signed by the
Bankruptcy Court, and which order shall be in full force and effect and shall
not have been reversed, stayed, modified or amended absent the written joinder
or consent of ANPG, the Administrative Agent and the Borrower; and
 
(e) such other documents as ANPG and the Administrative Agent, in their sole
discretion, may require.
 
Section 4.2 Conditions Precedent to All Advances.  Unless waived in the sole
discretion of ANPG and the Administrative Agent, no Advance (including the
initial Advance) shall be made on any date unless each of the following further
conditions precedent shall have been satisfied on such date:
 
 
14

--------------------------------------------------------------------------------

 
 
(a) the representations and warranties contained in Article V are true and
correct on and as of the date of the Advance as though made on and as of such
date, except to the extent that such representations and warranties relate
solely to an earlier date;
 
(b) no event has occurred and is continuing, or would result from such Advance,
which constitutes a Default or an Event of Default;
 
(c) no Bankruptcy Court order is entered (i) authorizing the Borrower to obtain
financing or credit pursuant to section 364 of the Bankruptcy Code from any
Person other than the Lenders secured by a security interest or administrative
claim unless such security interest and administrative claim are junior to the
Lenders’ Superpriority Lien and Superpriority Claim, as the case may be; or (ii)
providing adequate protection to any other Person under sections 361 through 364
of the Bankruptcy Code by granting a security interest in any of the Collateral
or an administrative claim unless such security interest or administrative claim
is junior to the Superpriority Lien and Superpriority Claim;
 
(d) no event or circumstance shall have occurred that could reasonably be
expected to have a Material Adverse Effect, as reasonably determined by ANPG and
the Administrative Agent;
 
(e) the automatic stay shall have been modified to implement the terms of this
Agreement and to allow the Borrower to create, and ANPG and the Administrative
Agent to perfect, any and all liens, mortgagees and security interests granted
to it under any of the Loan Documents.  In addition, any Interim Order or Final
Order then in effect shall contain such terms for vacating the automatic stay to
permit enforcement of the Lenders’ rights and remedies under the Loan Documents
as ANPG and the Administrative Agent may agree to in their sole discretion;
 
(f) the Borrower and its depositary banks shall have executed and delivered to
ANPG and the Administrative Agent control agreements with respect to each
deposit account of the Borrower, satisfactory to provide ANPG and the
Administrative Agent with control (as defined in the UCC) of such accounts;
 
(g) documentation supporting the use of proceeds from the Advance consistent
with the Approved Budget; and
 
(h) ANPG and the Administrative Agent shall have approved such Advance in ANPG’s
and the Administrative Agent’s sole discretion, it being understood that
notwithstanding anything to the contrary herein, ANPG and the Administrative
Agent shall have the right to refuse funding for any Advance.
 
Each request for an Advance by the Borrower hereunder shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit that the conditions set forth in clauses (a) through (g) of this Section
4.2 have been satisfied.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants to the Lenders as follows:
 
Section 5.1 Organization; Good Standing; Power; Authorization; Enforceable
Obligations.  The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, and has the requisite
power and authority to own its properties and to engage in the business it
presently conducts.  Upon entry of the Interim Order and in accordance with the
Final Order, the Borrower has the corporate power and authority, and the legal
right, to make, deliver and perform this Agreement and the other Loan Documents
to which it is a party and to borrow hereunder and has taken all necessary
corporate action to authorize the borrowings on the terms and conditions of this
Agreement and to authorize the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party.  Upon entry of
the Interim Order and in accordance with the Final Order, no consent or
authorization of, filing with, notice to or other act by or in respect of, any
governmental authority or any other Person is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement and the other Loan Documents.  This Agreement
has been, and each other Loan Document will be, duly executed and delivered on
behalf of the Borrower.  Upon entry of the Interim Order and in accordance with
the Final Order, this Agreement constitutes, and each other Loan Document when
executed and delivered by the Borrower will constitute, a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms.
 
Section 5.2 Subsidiaries.  Anpath has no subsidiaries other than EnviroSystems
and EnviroHoldings.  EnviroSystems has no Subsidiaries.
 
Section 5.3 Regulations U and X.  The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of the Advance will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.
 
Section 5.4 Submissions to ANPG and the Administrative Agent.  All factual
information, reports and other papers and data with respect to the Borrower
(other than projections) furnished, and all factual statements and
representations made, to ANPG and the Administrative Agent by the Borrower, or
on behalf of the Borrower, were, at the time the same were so furnished or made,
when taken together with all such other factual information, reports and other
papers and data previously so furnished and all such other factual statements
and representations previously so made, complete and correct in all material
respects, to the extent necessary to give ANPG and the Administrative Agent true
and accurate knowledge of the subject matter thereof in all material respects,
and did not, as of the date so furnished or made, contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements contained therein not misleading in light of the circumstances in
which the same were made.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 5.5 Information as to Name, Jurisdiction of Organization.  The
Borrower’s exact legal name and jurisdiction of organization are set forth in
the first paragraph of this Agreement.  The place where the Borrower’s chief
place of business and chief executive office are located is 116 Morlake Drive,
Suite 201, Mooresville, NC 28117.
 
Section 5.6 Inventory.  (i) The inventory of the Borrower is and will be of good
and merchantable quality, free from material defects; (ii) none of the
Collateral is stored with a bailee, warehouseman or similar party; and (iii)
none of the Collateral will be stored with a bailee, warehouseman or similar
party without the prior written consent of ANPG and the Administrative Agent,
which consent in the case of inventory shall not be unreasonably withheld
provided that, prior to so storing any inventory, the Borrower shall have
executed and delivered or caused to be executed and delivered to ANPG and the
Administrative Agent all such documents and instruments and otherwise complied
with all such requirements of law as shall be necessary or appropriate in order
to perfect and preserve the first priority Security Interest purported to be
created hereby.
 
Section 5.7 Receivables.  To the best of the Borrower’s knowledge, each of its
accounts, contracts, contract rights, tangible chattel paper, intangible or
electronic chattel paper, documents, instruments, general intangibles,
supporting obligations and other rights, remedies, obligations or other
intangibles of any kind (collectively, the “Receivables”) (i) is and will be
genuine, and in all respects what it purports to be, and is not and will not be
evidenced by a judgment, an instrument or chattel paper (unless such judgment
shall have been assigned to ANPG and the Administrative Agent in such manner as
ANPG and the Administrative Agent shall deem necessary or appropriate to perfect
and preserve its first priority Security Interest therein and unless, if so
requested by ANPG and the Administrative Agent, such instrument shall have been
endorsed and delivered to or at the direction of ANPG and the Administrative
Agent and, in the case of tangible chattel paper, if so requested by ANPG and
the Administrative Agent, delivered to ANPG and the Administrative Agent);
(ii) represents and will represent a bona fide transaction completed or in
progress in accordance with the terms and provisions contained in the invoices
and purchase orders relating thereto, and the underlying transactions giving
rise thereto do not and will not in any way violate any applicable law; and
(iii) is and will be in the amount shown on the Borrower’s records, which amount
is and will be actually and absolutely owing to the Borrower and not contingent
or subject to any rights of set-off or reduction for any reason other than
regular discounts, credits or adjustments allowed by the Borrower in the
ordinary course of its business.
 
Section 5.8 Ownership of Collateral; Perfection and Priority of Lenders’
Lien.  The Borrower has (i) good and defensible title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in other real or personal property), and (iii) good title to
(in the case of all other personal property), all Collateral and all other
properties and assets required for the operation of its business as presently
conducted.  The Borrower is and will be at all times the owner of the Collateral
free and clear of any lien, security interest or other charge or encumbrance
except for the lien of the Prepetition Secured Lenders (which lien shall be pari
passu with the lien created herein) and the security interest created by this
Agreement or any other Security Documents and the other Allowable Liens.  No
effective financing statement or other instrument similar in effect covering all
or any part of the Collateral is on file in any recording or filing office
except such as may have been filed in favor of ANPG and the Administrative Agent
relating to this Agreement and such as may have been filed to perfect or protect
any Allowable Lien.  Each of the financing statements heretofore or hereafter
delivered in favor of ANPG and the Administrative Agent does and shall
reasonably identify all of the Collateral purported to be covered thereby and
does and shall state the exact legal name of the Borrower.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 5.9 Security Documents.  (a) Upon entry of the Interim Order and in
accordance with the Final Order, the provisions of this Agreement and each
Security Document are effective to create in favor of the Lenders a legal, valid
and enforceable security interest in all right, title and interest of the
Borrower in the “Collateral” described herein and therein.
 
(b) Upon entry of the Interim Order and in accordance with the Final Order, the
Security Interest granted under this Agreement shall constitute a fully
perfected first lien on, and security interest in, all right, title and interest
of the Borrower in the “Collateral” described herein and therein (subject only
to the lien of the Prepetition Secured Lenders and any other liens explicitly
identified in the Interim Order or the Final Order, as applicable, as being
senior to or pari passu with the Security Interest granted herein).
 
(c) Upon entry of the Interim Order and in accordance with the Final Order,
ANPG’s and the Administrative Agent’s liens created under this Agreement and the
other Loan Documents are validly created, perfected, and first priority liens
(subject only to the lien of the Prepetition Secured Lenders and any other liens
explicitly identified in the Interim Order or the Final Order, as applicable, as
being senior to or pari passu with the Security Interest granted herein).
 
Section 5.10 Intellectual Property.  (a) On the date hereof, all material
Intellectual Property is valid, subsisting, unexpired and enforceable, has not
been abandoned and does not infringe the intellectual property rights of any
other Person.
 
(b) No holding, decision or judgment has been rendered by any governmental
authority which would limit, cancel or question the validity of, or the
Borrower’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.
 
(c) No action or proceeding is pending, or, to the knowledge of the Borrower,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property or the Borrower’s ownership interest
therein, and (ii) which could reasonably be expected to have a Material Adverse
Effect.
 
(d) The Borrower shall notify ANPG and the Administrative Agent promptly upon
obtaining knowledge that any Intellectual Property material to the conduct of
its business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development regarding the Borrower’s ownership of any
Intellectual Property, its right to register the same, or to keep and maintain
the same.
 
 
18

--------------------------------------------------------------------------------

 
 
(e) In no event shall the Borrower, either itself or through any agent,
employee, licensee or designee, file an application for any Intellectual
Property (or for the registration of any Intellectual Property consisting of
trademarks) material to its business with the United States Patent and Trademark
Office or any office or agency in any political subdivision of the United States
or in any other country or any political subdivision thereof, unless it promptly
informs ANPG and the Administrative Agent, and, upon request of ANPG and the
Administrative Agent, executes and delivers any and all agreements, instruments,
documents and papers as ANPG and the Administrative Agent may request to
evidence the Lenders’ security interest in such Intellectual Property, and the
Borrower hereby appoints ANPG and the Administrative Agent as its
attorney-in-fact to execute and file such writings for the foregoing purposes,
all acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable.
 
Section 5.11 No Defaults.  The making and performance of this Agreement and the
other Loan Documents will not (immediately or with the giving of notice or
passage of time, or both) (i) violate the articles of incorporation or bylaws of
the Borrower, or violate any laws; or (ii) result in the creation or imposition
of any lien upon any of the property of the Borrower, except in favor of the
Lenders.
 
Section 5.12 Taxes.  Borrower has filed all federal, state and other tax returns
and reports required to be filed, and has paid all federal, state and other
taxes, assessments, fees and other governmental charges levied or imposed upon
it or its properties, income or assets otherwise due and payable, except those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP, or which may have been incurred but are not yet payable under applicable
law.  There is no proposed tax assessment against the Borrower that would, if
made, have a Material Adverse Effect.  The Borrower is not a party to any tax
sharing agreement.
 
Section 5.13 Compliance with Laws.   The Borrower is in compliance in all
material respects with the requirements of all laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
Section 5.14 Existing Indebtedness.  The schedules of assets and liabilities and
statement of financial affairs to be filed by the Borrower with the Bankruptcy
Court in connection with the Case will be true and correct in all material
respects and will not omit to state any material fact necessary in order to make
the statements contained therein not misleading in light of the circumstances in
which the same were made.
 
Section 5.15 Administrative Priority.  (a) The Obligations of the Borrower will
constitute allowed administrative expenses in the Case, pursuant to section
364(c) of the Bankruptcy Code, having priority over all other administrative
expenses of and unsecured claims against the Borrower now existing or hereafter
arising, of any kind or nature whatsoever, including without limitation all
administrative expenses of the kind specified in sections 503(b) and 507(b) of
the Bankruptcy Code, except for the carveout identified in the Interim Order or
the Final Order.
 
 
19

--------------------------------------------------------------------------------

 
 
(b) The Superpriority Lien of the Lenders on the Collateral shall be a valid and
perfected first priority lien (subject only to the lien of the Prepetition
Secured Lenders, liens and the carveout explicitly identified in the Interim
Order or the Final Order, as applicable, as being senior to or pari passu with
the Security Interest granted herein).
 
Section 5.16 Litigation.  Except for the Case, there is no order, notice, claim,
litigation, proceeding or investigation pending or threatened against or in any
way affecting (x) the Borrower, whether or not covered by insurance, that would
reasonably be expected to have a Material Adverse Effect or (y) this Agreement
or any other Loan Document.
 
 
ARTICLE VI.
BORROWER’S AFFIRMATIVE COVENANTS
 
As long as the Obligations shall remain unpaid or the Credit Facility shall not
have terminated, the Borrower will comply with the following requirements,
unless ANPG and the Administrative Agent shall otherwise consent in writing:
 
Section 6.1 Reporting Requirements.  The Borrower will deliver, or cause to be
delivered, to ANPG and the Administrative Agent each of the following, which
shall be in form and detail acceptable to ANPG and the Administrative Agent:
 
(a) promptly, and in any event within three (3) Business Days, after any Senior
Management obtains knowledge of the occurrence of any breach, default or event
of default under any Loan Document or any event which constitutes a Default or
Event of Default hereunder, notice of such occurrence, together with a detailed
statement by a responsible officer of the Borrower of the steps being taken by
the Borrower to cure the effect of such breach, default or event;
 
(b) promptly, and in any event within three (3) Business Days, after receipt of
any notices regarding any liens being filed, or claims being made, against the
Borrower, or any notices relating to material contracts of the Borrower, or any
written communications from or to the Borrower’s bonding companies, a copy of
such notice or communication to ANPG and the Administrative Agent;
 
(c) as soon as possible, and in any event within three (3) Business Days, after
any Reportable Event with respect to any Plan has occurred or is expected to
occur, the statement of the Borrower’s chief financial officer setting forth
details as to such Reportable Event and the action which the Borrower proposes
to take with respect thereto, together with a copy of the notice of such
Reportable Event to the PBGC;
 
(d) immediately upon notice of any loss of or material damage to any Collateral
or of any substantial adverse change in any Collateral or the prospect of
payment thereof, or of the occurrence or existence of any other event or
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect;
 
 
20

--------------------------------------------------------------------------------

 
 
(e) promptly upon their distribution, copies of all financial statements,
reports, proxy statements and other notices which the Borrower shall have sent
to its shareholders;
 
(f) promptly upon receipt, or if filed by the Borrower, promptly upon filing,
all motions, notices, reports, applications, objections, responses or other
papers filed or served in the Case;
 
(g) substantially simultaneously with the filing thereof, copies of monthly
reports filed with the U.S.  Trustee’s office;
 
(h) notice of the Borrower’s violation of any law, rule or regulation;
 
(i) promptly upon the commencement of any litigation or proceeding affecting the
Borrower in which the amount involved is $5,000 or more and not covered by
insurance or in which injunctive relief is sought, notice of such litigation or
proceeding; and
 
(j) promptly upon request of ANPG and the Administrative Agent, such additional
financial and other information as any such Person may from time to time
request.
 
Section 6.2 Books and Records; Inspection and Examination.  The Borrower will
keep accurate books of record and account pertaining to the Collateral and
pertaining to the Borrower’s business and financial condition and such other
matters as ANPG and the Administrative Agent may from time to time request, in
which true and complete entries will be made in accordance with GAAP and, upon
request of ANPG and the Administrative Agent, will permit any officer, employee,
attorney or accountant or other agent for ANPG and the Administrative Agent to
audit, review, make extracts from or copy, at the Borrower’s expense, any and
all corporate and financial and other books and records (including, without
limitation, registers recording transactions, adjustments and vouchers) of the
Borrower at all times (including, without limitation, daily) during ordinary
business hours, to send and discuss with account debtors and other obligors
requests for verification of amounts owed to the Borrower, and to discuss the
Borrower’s affairs with any of its directors, officers, employees, attorneys,
accountants or agents.  The Borrower will permit the Lenders, or any of its
officers, employees, accountants, attorneys or agents, to examine and inspect
any Collateral or any other property of the Borrower at any time during ordinary
business hours.
 
Section 6.3 Account Verification.  ANPG and the Administrative Agent may at any
time and from time to time send or require the Borrower to send requests for
verification of accounts or notices of assignment to account debtors and other
obligors.  ANPG and the Administrative Agent may also at any time and from time
to time telephone account debtors and other obligors to verify accounts.
 
Section 6.4 Compliance with Laws.  (a) The Borrower will (i) comply with the
requirements of applicable laws and regulations, the non-compliance with which
could reasonably be expected to have a Material Adverse Effect and (ii) use and
keep the Collateral, and require that others use and keep the Collateral, only
for lawful purposes, without violation of any federal, state or local law,
statute or ordinance.
 
 
21

--------------------------------------------------------------------------------

 
 
(b) The Borrower will obtain, maintain in effect and comply with all permits,
licenses and similar approvals necessary for the operation of its business as
now or hereafter conducted.
 
(c) Without limiting the foregoing undertakings, the Borrower specifically
agrees that it will comply with all applicable Environmental Laws and obtain and
comply with all permits, licenses and similar approvals required by any
Environmental Laws, and will not generate, use, transport, treat, store or
dispose of any Hazardous Substances in such a manner as to create any liability
or obligation under the common law of any jurisdiction or any Environmental Law.
 
Section 6.5 Compliance with Agreements.  The Borrower will observe, perform or
comply with each indenture, mortgage, deed of trust, security agreement, lease,
and franchise, and each agreement, contract or other instrument or obligation to
which it is a party or by which it or any of its properties is bound, unless any
such failure to so observe, perform or comply is remedied within the applicable
period of grace (if any) provided therein or unless such failure to so observe,
perform or comply would not reasonably be expected to have a Material Adverse
Effect.  Without limiting the foregoing, the Borrower will (a) exercise all
rights thereunder to mitigate loss and costs to the Borrower or recover damages
thereunder, and (b) protect its rights under and enforce its remedies under each
such agreement in accordance with its terms.
 
Section 6.6 Payment of Taxes and Other Claims.  The Borrower will pay or
discharge, when due, (a) all post-petition taxes, assessments and governmental
charges levied or imposed upon it or upon its income or profits, upon any
properties of the Borrower (including, without limitation, the Collateral) or
upon or against the creation, perfection or continuance of the Security
Interest, prior to the date on which penalties attach thereto, (b) all
post-petition federal, state and local taxes required to be withheld by it, and
(c) all post-petition lawful claims for labor, materials and supplies which, if
unpaid, might by law become a lien or charge upon any properties of the
Borrower.
 
Section 6.7 Maintenance of Properties.  (a) The Borrower will keep and maintain
the Collateral and all of its other properties necessary or useful in its
business in good condition, repair and working order (normal wear and tear
excepted) and will from time to time replace or repair any worn, defective or
broken parts; provided, however, that nothing in this Section 6.7 shall prevent
the Borrower from discontinuing the operation and maintenance of any of its
properties if such discontinuance is consented to by ANPG and the Administrative
Agent.
 
(b) The Borrower will defend the Collateral against all claims or demands of all
Persons (other than ANPG and the Administrative Agent) claiming the Collateral
or any interest therein.
 
(c) The Borrower will keep all Collateral free and clear of all security
interests, liens and encumbrances, except Allowable Liens.
 
Section 6.8 Insurance.  The Borrower will obtain and at all times maintain
insurance with insurers believed by the Borrower to be responsible and
reputable, in such amounts and against such risks as may from time to time be
required by ANPG and the Administrative Agent, but in all events in such amounts
and against such risks as is usually carried by companies engaged in a similar
business and owning similar properties in the same general areas in which the
Borrower operates, including but not limited to commercial automobile liability,
workers’ compensation and commercial general liability coverage.  Without
limiting the generality of the foregoing, the Borrower will at all times keep
all tangible Collateral insured against risks of fire (including so-called
extended coverage), theft, collision (for Collateral consisting of motor
vehicles) and such other risks and in such amounts as ANPG and the
Administrative Agent may request, with any loss payable to the Lenders to the
extent of its interest, and all policies of such insurance shall contain a loss
payable endorsement in favor of the Lenders, in form and substance acceptable to
ANPG and the Administrative Agent.  All policies of liability insurance required
hereunder shall name the Lenders as an additional insured.  Within three (3)
Business Days after the entry of the Interim Order, Borrower shall provide ANPG
and the Administrative Agent with certificates of insurance evidencing the
insurance required herein, which shall show Lenders as loss payee and as an
additional insured as required herein.  Borrower shall provide ANPG and the
Administrative Agent with copies of any such insurance policies within three (3)
Business Days after any request by ANPG and the Administrative Agent.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 6.9 Preservation of Existence.  The Borrower will preserve and maintain
its existence and all of its rights, privileges and franchises necessary or
desirable in the normal conduct of its business and shall conduct its business
in an orderly, efficient and regular manner.
 
Section 6.10 Delivery of Instruments, etc.  Upon request by ANPG and the
Administrative Agent, the Borrower will promptly deliver to ANPG and the
Administrative Agent in pledge all instruments, documents and tangible chattel
paper constituting Collateral, duly endorsed or assigned by the Borrower.
 
Section 6.11 Cash Collateral Account.  (a)  If the Borrower receives any
payments on any of the Collateral, the Borrower shall deposit such payments into
the Cash Collateral Account.  Until so deposited, the Borrower shall hold all
such payments in trust for and as the property of the Lenders and shall not
commingle such payments with any of its other funds or property.
 
(b) All deposits in the Cash Collateral Account shall constitute proceeds of
Collateral and shall not constitute payment of the Obligations.  ANPG and the
Administrative Agent from time to time at their sole discretion may apply
deposited funds in the Cash Collateral Account to the payment of the
Obligations, in accordance with Section 2.3(b) hereof, by transferring such
funds to the Lenders.
 
(c) All items deposited in the Cash Collateral Account shall be subject to final
payment.  If any such item is returned uncollected, the Borrower will
immediately pay ANPG and the Administrative Agent, or, for items deposited in
the Cash Collateral Account, the bank maintaining such account, the amount of
that item, to the extent such bank has not charged any uncollected item to any
other account of the Borrower.  The Borrower shall be liable as an endorser on
all items deposited in the Cash Collateral Account, whether or not in fact
endorsed by the Borrower.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 6.12 Maintenance of Debtor-in-Possession Accounts.  The Borrower shall
maintain the Cash Collateral Account and all bank accounts with institutions
acceptable to ANPG and the Administrative Agent, which are on the United States
Trustee’s list of accepted accounts.
 
Section 6.13 Final Order; Administrative Expense Priority; Lien Priority;
Payments.  (a) The Borrower shall not seek, consent to or suffer to exist at any
time any modification, stay, vacation or amendment of the Interim Order or the
Final Order, except for modifications and amendments joined or agreed to in
writing by ANPG and the Administrative Agent.
 
(b) The Borrower shall not suffer to exist at any time a priority for any
administrative expense or unsecured claim against the Borrower (now existing or
hereafter arising of any kind or nature whatsoever, including, without
limitation, any administrative expenses of the kind specified in sections 503(b)
and 507(b) of the Bankruptcy Code) equal or superior to the priority of the
Lenders in respect of the Obligations, except for the carveout identified in the
Interim Order or the Final Order.
 
(c) The Borrower shall not suffer to exist at any time any lien on any
Collateral having a priority equal or superior to the lien of the Lenders for
the benefit of the Lenders in respect of the Collateral (other than the liens of
the Prepetition Secured Lenders which shall rank pari passu with the liens of
the Lenders).
 
(d) Prior to the date on which the then-outstanding Obligations have been paid
in full in cash and the Credit Facility has been terminated or the Obligations
of Borrower satisfied by confirmation of the Proposed Plan of Reorganization,
the Borrower shall not pay, absent ANPG’s and the Administrative Agent’s prior
written consent, any administrative expense claims except (A) any Obligations
due and payable hereunder, (B) other administrative expense claims incurred in
the ordinary course of the business of the Borrower in the Case, and (C) any
carveouts identified in the Interim Order or the Final Order.
 
(e) The Security Interest and any other liens granted to the Lenders, the
priority of such liens and security interests, and all other rights and remedies
granted to the Lenders pursuant to this Agreement, the Interim Order, the Final
Order and the other Loan Documents (specifically including, but not limited to,
the existence, perfection and priority of the liens and security interest
provided herein and therein) shall not be modified, altered or impaired in any
manner by the Borrower (pursuant to section 364 of the Bankruptcy Code or
otherwise), or by any dismissal or conversion of the Case, or by any other act
or omission whatsoever.
 
(f) The Borrower shall not make any payment of principal or interest or
otherwise on account of any Debt or trade payable incurred prior to the
commencement of the Case, provided that such payments may be made:  (i) to the
holders of, or in respect of, wage, salary, commission or other compensation and
employee benefit obligations (including expense reimbursements) to employees and
independent contractors which arose prior to the commencement of the Case;
(ii) to landlords in connection with the assumption of unexpired leases under
section 365 of the Bankruptcy Code in an aggregate amount reasonably acceptable
to ANPG and the Administrative Agent; (iii) to lessors and non-debtor parties to
executory contracts in connection with the assumption of such leases and
contracts under section 365 of the Bankruptcy Code; (iv) in respect of workers’
compensation benefits and liability and property insurance policies of the
Borrower; (v) with respect to payroll taxes, garnishment payments, sales taxes,
customer credits or other trust fund disbursements in accordance with past
practice of the Borrower; and (vi) as otherwise approved by ANPG and the
Administrative Agent, in each case, after prior written notice of such payment
has been given by the Borrower to ANPG and the Administrative Agent and subject
to approval of the Bankruptcy Court.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 6.14 Performance by ANPG and the Administrative Agent.  If the Borrower
at any time fails to perform or observe any of the foregoing covenants contained
in this Article VI or elsewhere in any Loan Documents, ANPG and the
Administrative Agent may, but need not, perform or observe such covenant on
behalf and in the name, place and stead of the Borrower (or, at ANPG’s and the
Administrative Agent’s option, in ANPG’s and the Administrative Agent’s name)
and may, but need not, take any and all other actions which ANPG and the
Administrative Agent may in their discretion deem necessary to cure or correct
such failure (including, without limitation, the payment of taxes, the
satisfaction of security interests, liens or encumbrances, the performance of
obligations owed to account debtors or other obligors, the procurement and
maintenance of insurance, the execution of assignments, security agreements and
financing statements, and the endorsement of instruments); and the Borrower
shall thereupon pay to ANPG and the Administrative Agent on demand the amount of
all monies expended and all costs and expenses (including attorneys’ fees and
legal expenses) incurred by ANPG and the Administrative Agent in connection with
or as a result of the performance or observance of such agreements or the taking
of such action by ANPG and the Administrative Agent, together with interest
thereon from the date expended or incurred at a rate per annum equal to the Base
Rate.  To facilitate ANPG’s and the Administrative Agent’s performance or
observance of such covenants of the Borrower, the Borrower hereby irrevocably
appoints ANPG and the Administrative Agent, or their delegate, acting alone, as
the Borrower’s attorney in fact (which appointment is coupled with an interest)
with the right (but not the duty) from time to time to create, prepare,
complete, execute, deliver, endorse or file in the name and on behalf of the
Borrower any and all instruments, documents, assignments, security agreements,
financing statements, applications for insurance and other agreements and
writings required to be obtained, executed, delivered or endorsed by the
Borrower.
 
Section 6.15 Operation Consistent With Approved Budget.  The Borrower shall at
all times operate its business in a manner consistent with the Approved Budget
except to the extent any variance from the Approved Budget has been approved in
advance by ANPG and the Administrative Agent in their sole discretion.
 
 
ARTICLE VII.
NEGATIVE COVENANTS
 
As long as the Obligations shall remain unpaid, or the ability of Borrower to
request Advances hereunder shall not have terminated, the Borrower agrees that,
without the prior written consent of ANPG and the Administrative Agent:
 
 
25

--------------------------------------------------------------------------------

 
 
Section 7.1 Liens.  The Borrower will not create, incur or suffer to exist any
mortgage, deed of trust, pledge, lien, security interest, adverse claim,
assignment or transfer upon or of any of its assets, now owned or hereafter
acquired, to secure any indebtedness; excluding, however, from the operation of
the foregoing, the following (collectively, “Allowable Liens”):
 
(a) the Security Interest and liens and security interests created by the
Security Documents;
 
(b) any liens arising by statute or by operation of law in favor of taxing
authorities for taxes not yet due and payable or that are being contested in
good faith; and
 
(c) the lien of the Prepetition Secured Lenders.
 
Section 7.2 Indebtedness.  The Borrower will not incur, create, assume or permit
to exist any indebtedness or liability on account of deposits or advances or any
indebtedness for borrowed money or letters of credit issued on the Borrower’s
behalf, or any other indebtedness or liability evidenced by notes, bonds,
debentures or similar obligations, except indebtedness arising hereunder.
 
Section 7.3 Guaranties.  The Borrower will not assume, guarantee, endorse or
otherwise become directly or contingently liable in connection with any
obligations of any other Person, except the endorsement of negotiable
instruments by the Borrower for deposit or collection or similar transactions in
the ordinary course of business.
 
Section 7.4 Investments and Subsidiaries.  The Borrower will not purchase or
hold beneficially any stock or other securities or evidences of indebtedness of,
make or permit to exist any loans or advances to, or make any investment or
acquire any interest whatsoever in, any other Person, including specifically,
but without limitation, any partnership or joint venture, except:
 
(a) investments in direct obligations of the United States of America or any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America having a maturity of one year
or less, commercial paper issued by United States corporations rated “A-1” or
“A-2” by Standard & Poors Corporation or “P-1” or “P-2” by Moody’s Investors
Service or certificates of deposit or bankers’ acceptances having a maturity of
one year or less issued by members of the Federal Reserve System having deposits
in excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Corporation) or mutual funds
invested only in any of the foregoing; and
 
(b) advances in the form of prepaid rent not exceeding one (1) month or security
deposits.
 
Section 7.5 Other Defaults.  The Borrower will not permit any breach, default or
event of default to occur under any note, loan agreement, indenture, mortgage,
or other security agreement binding upon the Borrower.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 7.6 Organizational Documents.  The Borrower will not amend its articles
of incorporation and bylaws or enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any such
liquidation or dissolution).
 
Section 7.7 Salaries.  The Borrower will not pay excessive or unreasonable
salaries, bonuses, commissions, consultant fees or other compensation; or
increase the salary, bonus, commissions, consultant fees or other compensation
of any directors, shareholders or consultant, or any member of their families.
 
Section 7.8 Sale of Assets.  The Borrower will not convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets,
whether now owned or hereinafter acquired.
 
Section 7.9 Affiliate Transactions.  The Borrower will not enter into or
otherwise engage in any transaction of any kind with (including, without
limitation, make any payments to) any Affiliate of the Borrower, except those
transactions in the Approved Budget for which all of the following criteria are
satisfied:  (i) the transaction is identified in the Approved Budget as being an
affiliate transaction, (ii) the affiliate party to such transaction is
identified in the Approved Budget and (iii) ANPG and the Administrative Agent
have received all requested information regarding such transaction and has
approved the terms of such transaction in advance of ANPG’s and the
Administrative Agent’s approval of the Approved Budget.
 
Section 7.10 Restricted Payments.  The Borrower will not declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so.
 
Section 7.11 Change in Nature of Business.  The Borrower will not make any
change in the nature of its business as currently conducted, or acquire any
properties or assets that are not reasonably related to the conduct of such
business activities.
 
 
ARTICLE VIII.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
Section 8.1 Events of Default.  “Event of Default,” wherever used herein, means
any one of the following events:
 
(a) Default in the payment of principal or interest on any of the Obligations
when due and payable;
 
(b) Default in the payment of any fees, commissions, costs or expenses required
to be paid by a Borrower under this Agreement or in the payment of any other
Obligations when due and payable;
 
(c) Default in the performance, or breach, of any covenant or agreement of the
Borrower contained in this Agreement or any other Loan Document;
 
 
27

--------------------------------------------------------------------------------

 
 
(d) entry of an order of the Bankruptcy Court modifying, amending, reversing,
vacating, or staying either the Interim Order or the Final Order, or the
Borrower’s violation of any of the terms of the Interim Order or the Final
Order;
 
(e) in connection with the Case: (i) the Bankruptcy Court shall enter an order
dismissing the Case; (ii) the Case shall be converted to a case under chapter 7
of the Bankruptcy Code; (iii) a trustee or an examiner with expanded powers
shall be appointed in the Case; (iv) a motion shall be filed for, or there shall
arise, any claim (other than those of the Lenders hereunder) in the Case having
a priority under section 364(c)(1) of the Bankruptcy Code unless such motion
provides for the payment in full in cash of the Obligations upon the closing of
such financing; (v) a motion shall be filed for, or there shall arise, a claim
(other than those of the Lenders hereunder) in the Case secured by a lien having
a priority under section 364(d) of the Bankruptcy Code unless such motion
provides for payment in full in cash of the Obligations upon the closing of such
financing; (vi) there shall arise any lien (other than an Allowable Lien) in the
Collateral or any part thereof; (vii) the Bankruptcy Court shall enter an order
granting relief from the automatic stay applicable under section 362 of the
Bankruptcy Code to the holder of any security interest other than the Lenders;
or (viii) the Bankruptcy Court shall enter an order approving a disclosure
statement in connection with a plan of reorganization proposed by the Borrower
or any other Person which plan of reorganization is inconsistent with the
Borrower’s agreements and obligations hereunder and under any of the other Loan
Documents, except as same may be waived in accordance with Section 9.2;
 
(f) the Borrower shall liquidate, dissolve, terminate or suspend its business
operations or otherwise fail to operate its business in the ordinary course, or
sell all or substantially all of its assets, without the prior written consent
of ANPG and the Administrative Agent;
 
(g) the Borrower shall fail to pay, withhold, collect or remit any tax or tax
deficiency when assessed or due or notice of any state or federal tax liens
shall be filed or issued, where such payment is required under applicable
bankruptcy law;
 
(h) any event or circumstance with respect to the Borrower shall occur such that
ANPG and the Administrative Agent shall determine in good faith that the
prospect of payment of all or any part of the Obligations or the performance by
the Borrower under the Loan Documents is impaired or any Material Adverse Effect
of the Borrower shall occur;
 
(i) there shall occur any breach, default or event of default by or attributable
to any Affiliate of the Borrower under any agreement between such Affiliate and
the Lenders;
 
(j) any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or which is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made;
 
 
28

--------------------------------------------------------------------------------

 
 
(k) excluding defaults which occurred on or prior to the commencement of the
Case, the Borrower shall (i) default in any payment of principal of or interest
of any Debt beyond the period of grace (not to exceed 30 days), if any, provided
in the instrument or agreement under which such Debt was created, if the
aggregate amount of the Debt in respect of which such default or defaults shall
have occurred is at least $5,000; or (ii) default in the observance or
performance of any other agreement or condition relating to any such Debt or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Debt to cause, with the giving of notice if required, such Debt
to become due prior to its stated maturity, and in each case the consequences of
such defaults shall not be stayed by the Case;
 
(l) one or more judgments or decrees shall be entered against the Borrower
involving in the aggregate a liability (not paid or fully covered by insurance)
of $5,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 60 days from the
entry thereof or shall not otherwise be stayed by the Case;
 
(m) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or the Borrower shall so assert or the Security Interest or
any other lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
 
(n) the Borrower fails to comply with the Interim Order or the Final Order; or
 
(o) the Final Order is not entered within 40 days after the Petition Date or
such later date as ANPG and the Administrative Agent may agree in their sole
discretion.
 
Section 8.2 Rights and Remedies.  (a) As provided in the Interim Order and the
Final Order, the automatic stay provisions of section 362 of the Bankruptcy Code
are, to the extent applicable, vacated and modified to the extent necessary so
that, inter alia, during any Default Period, (i) the Borrower shall immediately
segregate all of the Collateral, including without limitation Collateral in the
Cash Collateral Account, and shall not be permitted to use such Collateral
absent ANPG’s and the Administrative Agent’s prior written consent, and
(ii) ANPG and the Administrative Agent may, without further order of or
application to the Bankruptcy Court for an order granting relief from the
automatic stay of section 362 of the Bankruptcy Code:
 
(i) immediately or thereafter terminate the Credit Facility and any obligation
to make Advances hereunder;
 
(ii) declare the Obligations to be forthwith due and payable, whereupon all
Obligations shall become and be forthwith due and payable, without presentment,
notice of dishonor, protest or further notice of any kind, all of which the
Borrower hereby expressly waives to the extent permitted by law; and
 
 
29

--------------------------------------------------------------------------------

 
 
(iii) take immediate reasonable action to protect and preserve the Collateral;
and
 
subject to five (5) Business Days’ telecopy or hand-delivery written notice from
ANPG and the Administrative Agent to each of the Borrower, the Borrower’s
counsel, counsel for any committee appointed in the Case, and the United States
Trustee, exercise all rights and remedies provided for in this Agreement and the
Loan Documents or under other applicable bankruptcy and nonbankruptcy law
(including the right of ANPG and the Administrative Agent to exercise any right
of setoff), including, without limitation, the exercise at any time and from
time to time of any or all of the following rights and remedies, in each case
without any further notice to or demand upon the Borrower, it being agreed that
the five (5) Business Days’ telecopy or hand-delivery written notice as
aforesaid shall be good and sufficient without requiring any further notice to
any Person or any prior authorization of the Bankruptcy Court for any of the
following:
 
(i) ANPG and the Administrative Agent may make such payments and do such acts as
ANPG and the Administrative Agent consider necessary or reasonable in their sole
discretion to protect the Security Interest in the Collateral.  The Borrower
agrees to assemble the Collateral if ANPG and the Administrative Agent so
request, and to make the Collateral available to ANPG and the Administrative
Agent at a place that ANPG and the Administrative Agent may designate which is
reasonably convenient to both parties.  The Borrower authorizes ANPG and the
Administrative Agent to enter the premises where the Collateral is located, to
take and maintain possession of and to use the Collateral, or any part of it,
and to pay, purchase, contest, or compromise any lien or encumbrance that in
ANPG’s and the Administrative Agent’s determination appears to conflict with the
Lenders’ liens as provided hereunder and to pay all reasonable expenses incurred
in connection therewith and to charge the Borrower’s account therefor.  With
respect to any of the Borrower’s owned or leased premises, the Borrower hereby
grants ANPG and the Administrative Agent a license to enter into possession of
such premises and to occupy the same, without charge, in order to exercise
ANPG’s and the Administrative Agent’s rights or remedies provided herein, at
law, in equity, or otherwise;
 
(ii) without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of the UCC), ANPG and the Administrative Agent
may set off and apply to the Obligations any and all (i) balances and deposits
of the Borrower held by or for the benefit of the Lenders (including any amounts
received in the Cash Collateral Account) or (ii) Debt at any time owing to or
for the credit or the account of the Borrower held by ANPG and the
Administrative Agent;
 
(iii) ANPG and the Administrative Agent may hold, as cash collateral, any and
all balances and deposits of the Borrower held by or for the benefit of the
Lenders and any amounts received in the Cash Collateral Account to secure the
full and final repayment of all of the Obligations;
 
 
30

--------------------------------------------------------------------------------

 
 
(iv) ANPG and the Administrative Agent may give notice of the disposition of the
Collateral as follows:  (A) ANPG and the Administrative Agent shall give the
Borrower a notice in writing of the time and place of public sale, or, if the
sale is a private sale or some other disposition other than a public sale is to
be made of the Collateral, the time on or after which the private sale or other
disposition is to be made; and (B) the notice shall be personally delivered, or
mailed, postage prepaid, to the Borrower at least 10 days (or, in the case of a
mailed notice, 13 days) before the earliest time of disposition set forth in the
notice; no notice needs to be given prior to the disposition of any portion of
the Collateral that is perishable or threatens to decline speedily in value or
that is of a type customarily sold on a recognized market;
 
(v) ANPG and the Administrative Agent may credit bid and purchase Collateral at
any public sale;
 
(vi) ANPG and the Administrative Agent may seek the appointment of a receiver,
trustee or keeper to take possession of all or any portion of the Collateral or
to operate same and, to the maximum extent permitted by law, may seek the
appointment of such a receiver without the requirement of prior notice or a
hearing; and
 
(vii) ANPG and the Administrative Agent may exercise and enforce any and all
rights and remedies available upon default to a secured party under the UCC,
including, without limitation, in each case to the extent permitted by law, the
right to take possession of and use Collateral, or any evidence thereof,
proceeding without judicial process or by judicial process (without a prior
hearing or notice thereof, which the Borrower hereby expressly waives) and the
right to sell, lease or otherwise dispose of any or all of the Collateral, and,
in connection therewith, the Borrower will on demand assemble the Collateral and
make it available to ANPG and the Administrative Agent at a place to be
designated by ANPG and the Administrative Agent which is reasonably convenient
to both parties.
 
(b) In addition to the foregoing rights and remedies, the Lenders shall have all
other rights and remedies available at law or in equity or pursuant to any other
Loan Document or agreement.
 
(c) The Borrower agrees that the occurrence of any Event of Default is
sufficient cause for relief from the automatic stay under section 362(d)(1) of
the Bankruptcy Code, and the Borrower shall have no defense, other than showing
the alleged Event of Default has not occurred.
 
(d) Subject in all respects to the terms of the Interim Order and the Final
Order:
 
(i) The rights and remedies of the Lenders under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative.  No exercise by ANPG
and the Administrative Agent of one right or remedy shall be deemed an election,
and no waiver by ANPG and the Administrative Agent of any Event of Default shall
be deemed a continuing waiver.  No delay by ANPG and the Administrative Agent
shall constitute a waiver, election, or acquiescence by it.  Except as expressly
provided above in this Section 8.2, presentment, demand, protest and all other
notices of any kind are hereby expressly waived.
 
 
31

--------------------------------------------------------------------------------

 
 
(ii) The rights of ANPG and the Administrative Agent shall not be conditioned or
contingent upon the pursuit by ANPG and the Administrative Agent of any right or
remedy against the Borrower or against any other Person which may be or become
liable in respect of all or any part of the Obligations or against any other
collateral security therefor, guarantee thereof or right of offset with respect
thereto.
 
As provided in the Interim Order and the Final Order, the automatic stay of
section 362(a) of the Bankruptcy Code, to the extent applicable, shall be deemed
terminated without the necessity of any further action by the Bankruptcy Court
in the event that the Borrower, any committee appointed in the Case, and/or the
United States Trustee have not obtained an order from the Bankruptcy Court to
the contrary within three (3) Business Days after receiving any such notice from
ANPG and the Administrative Agent referenced above in the first sentence of
subparagraph (a) of this Section 8.2.  The Borrower, such committee, and/or the
United States Trustee shall have the burden of proof at any hearing on any
request by them to re-impose or continue the automatic stay of Bankruptcy Code
section 362(a) or to obtain any other injunctive relief, and the only issue that
may be raised at any such hearing shall be whether, in fact, an Event of Default
under the Agreement has occurred and is continuing.
 
Any deficiency that exists after disposition of the Collateral as provided above
will be paid immediately by the Borrower.  Any excess will be returned, without
interest and subject to the rights of third Persons, by ANPG and the
Administrative Agent to the Borrower.
 
 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
Each of the Laidlaw Lenders hereby irrevocably appoints Administrative Agent as
its agent and authorizes Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
 
Each Laidlaw Lender hereby authorizes and directs Administrative Agent to
execute and deliver all documents and instruments necessary or appropriate in
connection with the this Agreement.
 
The Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not Administrative Agent, and such Person and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with Borrower or any of its Subsidiaries or other Affiliate
thereof as if it were not Administrative Agent hereunder.
 
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that Administrative Agent is
required to exercise in writing by the Laidlaw Lenders, and (c) except as
expressly set forth herein, Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Laidlaw Lenders or in
the absence of its own gross negligence, willful misconduct or unlawful
acts.  Administrative Agent shall be deemed not to have knowledge of any Default
or Event of Default unless and until written notice thereof is given to
Administrative Agent by Borrower or a Lender, and Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Section 3 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to
Administrative Agent.
 
 
32

--------------------------------------------------------------------------------

 
 
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  Administrative Agent also
may rely upon any statement made to it orally or by telephone or facsimile
transmission and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  Administrative Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, Administrative Agent may resign at any time by
notifying the Laidlaw Lenders and Borrower.  Upon any such resignation, the
Lenders shall have the right, in consultation with Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Laidlaw Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of Lenders (but subject to their further
action in accordance with the preceding sentence, which shall supersede any
action pursuant to this sentence), appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor.  After
Administrative Agent’s resignation hereunder, the provisions of this Article
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
Each Laidlaw Lender acknowledges that it has, independently and without reliance
upon Administrative Agent or any other Laidlaw Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Laidlaw Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Laidlaw Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
 
 
ARTICLE X.
MISCELLANEOUS
 
Section 10.1 No Waiver; Cumulative Remedies.  No failure or delay by ANPG and
the Administrative Agent in exercising any right, power or remedy under the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under the
Loan Documents.  The remedies provided in the Loan Documents are cumulative and
not exclusive of any remedies provided by law.
 
Section 10.2 Amendments, Etc.  No amendment, supplement, modification, or waiver
of any provision of any Loan Document or consent to any departure by the
Borrower therefrom or any release of any Collateral from the Security Interest
shall be effective unless the same shall be in writing and signed by ANPG and
the Administrative Agent.
 
Section 10.3 Addresses for Notices, Etc.  All notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by facsimile transmission) and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (a) in the case of
delivery by hand, when delivered, (b) in the case of delivery by mail, three
days after being deposited in the mails, postage prepaid, or (c) in the case of
delivery by facsimile transmission, when sent and receipt has been
electronically confirmed, addressed as follows in the case of the Borrower,
ANPG, and the Administrative Agent, or to such other address as may be hereafter
notified by the respective parties hereto:
 
 
34

--------------------------------------------------------------------------------

 
 
The Borrower:
Anpath Group, Inc.

 
224 Rolling Hill Road, Suite 2A

 
Mooresville, North Carolina 28117

 
ANPG:
ANPG Lending LLC

 
c/o Romulus Holdings

 
2200 Fletcher Avenue

 
Fort Lee, NJ 07024

 
The Administrative Agent:
Laidlaw & Company (UK) Ltd.

 
90 Park Avenue, 31st Floor

 
New York, NY 10016

 
provided that any notice, request or demand to or upon the Lenders pursuant to
Article II shall not be effective until received by ANPG and the Administrative
Agent.


Section 10.4 Further Documents.  The Borrower will from time to time execute and
deliver or endorse any and all instruments, documents, conveyances, assignments,
security agreements, financing statements and other agreements and writings that
ANPG and the Administrative Agent may reasonably request in order to secure,
protect, perfect or enforce the Security Interest or the Lenders’ rights under
the Loan Documents, including, without limitation, to enter into account control
agreements with respect to the Cash Collateral Account and any other bank
accounts (but any failure to request or assure that the Borrower execute,
deliver or endorse any such item shall not affect or impair the validity,
sufficiency or enforceability of the Loan Documents and the Security Interest,
regardless of whether any such item was or was not executed, delivered or
endorsed in a similar context or on a prior occasion).
 
Section 10.5 Costs and Expenses.  The Borrower agrees (a) to pay or reimburse
ANPG and the Administrative Agent for all out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the fees and disbursements of
counsel and other advisors and professionals to ANPG and the Administrative
Agent, and any actions taken in connection with the Case, including, without
limitation, the negotiation of, documentation of, closing under and obtaining
Court approval of the this Agreement, (b) to pay or reimburse ANPG and the
Administrative Agent for all of their costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement, the
other Loan Documents and any such other documents, including, without
limitation, the fees and disbursements of counsel and other advisors and
professionals to ANPG and the Administrative Agent, and (c) to pay, indemnify,
and hold the Lenders and the Administrative Agent harmless from, any and all
facility, administrative and filing fees, recording taxes and fees, title
insurance premiums and fees, and reasonable internal examination and audit
expenses, and any and all liabilities with respect to, or resulting from, any
delay in paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of, any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement and the other Loan Documents.  The agreements in
this Section 9.5 shall survive the Termination Date and the satisfaction in full
of all of the Borrower’s Obligations hereunder and under the other Loan
Documents.
 
 
35

--------------------------------------------------------------------------------

 
 
Section 10.6 Execution in Counterparts.  Each of this Agreement and other Loan
Documents may be executed in any number of counterparts (including by the
exchange of facsimile signature pages or .pdf signatures via electronic mail),
each of which when so executed and delivered shall be deemed to be an original
and all of which counterparts, taken together, shall constitute in the case of
each Loan Document but one and the same instrument.
 
Section 10.7 Binding Effect; Assignment; Complete Agreement; Exchanging
Information.  (a) The Loan Documents shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent, and the Lenders and their
respective successors and assigns, except that the Borrower shall not have the
right to assign any of its rights or obligations thereunder or any interest
therein without prior written consent of ANPG and the Administrative
Agent.  Without limiting the foregoing, the Lenders are permitted to assign
their rights and obligations under this Agreement, the Notes and the other Loan
Documents, without the consent of the Borrower.
 
(b) This Agreement and the other Loan Documents comprise the complete and
integrated agreement of the parties on the subject matter hereof and thereof and
supersede all prior agreements, written or oral, on the subject matter hereof
and thereof.  In furtherance and not in derogation of other rights they may
have, whether by agreement or applicable law, the ANPG and the Administrative
Agent have the right to share information regarding the Borrower and any of its
Affiliates with any of their accountants, attorneys and other advisors or
agents, and the Borrower waives any right of confidentiality that it may have
with respect to such exchange of such information.
 
Section 10.8 Severability of Provisions.  Any provision of this Agreement which
is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.
 
Section 10.9 Headings.  Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
 
Section 10.10 Governing Law; Jurisdiction, Venue; Waiver of Jury Trial.  THE
LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
SUBSTANTIVE LAWS (OTHER THAN CONFLICT LAWS) OF THE STATE OF NEW YORK.  To the
extent permitted by law, the parties hereto hereby (i) consent to the personal
jurisdiction of the state and federal courts located in the State of New York in
connection with any controversy related to this Agreement; (ii) waive any
argument that venue in any such forum is not convenient; (iii) agree that any
litigation initiated by ANPG, the Administrative Agent, or the Borrower in
connection with this Agreement or the other Loan Documents shall be venued in
United States Bankruptcy Court for the District of Delaware; and (iii) agree
that a final judgment in any such suit, action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT.
 
 
36

--------------------------------------------------------------------------------

 
 
Section 10.11 Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by the Borrower or the transfer to ANPG and the
Administrative Agent of any property should for any reason subsequently be
declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (collectively, a “Voidable Transfer”), and if
ANPG and the Administrative Agent are required to repay or restore, in whole or
in part, any such Voidable Transfer, or elects to do so upon the reasonable
advice of its counsel, then, as to any such Voidable Transfer, or the amount
thereof that ANPG and the Administrative Agent are required or elect to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of ANPG
and the Administrative Agent related thereto, the liability of the Borrower
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.
 
Section 10.12 Release and Indemnification.  (a)  In consideration of the
execution and delivery of this Agreement by the Lenders and the Administrative
Agent and the Lenders’ agreement to extend the Advances to the Borrower in
accordance with, and subject to, the terms and conditions set forth herein, the
Borrower hereby (i) releases the Lenders, the Administrative Agent, each
Affiliate of the Lenders and the Administrative Agent, and each of the
respective partners, directors, officers, shareholders, employees, attorneys and
agents of the Lenders and the Administrative Agent and each such Affiliate (the
Lenders, the Administrative Agent, together with such other Persons, being
herein collectively referred to as the “Lender Parties” and each individually as
a “Lender Party”) from all Claims for loss or damage caused by any act or
omission on the part of any of them, INCLUDING, WITHOUT LIMITATION, THOSE
ATTRIBUTABLE TO THE NEGLIGENCE OR STRICT LIABILITY OF ANY SUCH LENDER PARTY,
except for any such loss or damage caused by the gross negligence or willful
misconduct of any such Lender Party and (ii) indemnifies, exonerates and holds
each such Lender Party free and harmless from and against any and all Claims
incurred by the Lender Parties (irrespective of whether such Lender Party is a
party to the action for which indemnification hereunder is sought), INCLUDING,
WITHOUT LIMITATION, THOSE ATTRIBUTABLE TO THE NEGLIGENCE OR STRICT LIABILITY OF
ANY SUCH LENDER PARTY, but excluding any Claims caused by the gross negligence
or willful misconduct of any such Lender Party, in the case of each of clauses
(i) and (ii) above, as a result of, or arising out of, or relating to the
execution, delivery or performance of this Agreement or any other Loan Document
by the Lender Parties or by any other Person or the making of the Advances.  To
the extent permitted by applicable law, the Lender Parties shall not have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue any of them upon, any Claim for any special, incidental or
consequential damages suffered or incurred by the Lender Party or the Borrower
in connection with, arising out of or in any way related to this Agreement, or
any other Loan Document or any agreement, instrument or other document relating
thereto or to any of the Obligations, or any of the transactions contemplated by
this Agreement, or any other Loan Document or any such other agreement,
instrument or other document.  To the extent permitted by applicable law, the
Borrower hereby waives, releases and agrees not to sue the Lender Parties for
exemplary or punitive damages in respect of any Claim in connection with,
arising out of or any way related to this Agreement, any other Loan Document or
any other agreement, instrument or other document relating thereto or to any of
the Obligations, or any of the transactions contemplated by this Agreement or
any other Loan Document or any such other agreement, instrument or other
document.
 
 
37

--------------------------------------------------------------------------------

 
 
(b) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE BORROWER HEREBY
FURTHER EXPRESSLY RELEASES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH LENDER PARTY FROM ALL CLAIMS (AS DEFINED IN THIS AGREEMENT) FOR LOSS OR
DAMAGE, DESCRIBED ABOVE, CAUSED BY AN ACT OR OMISSION ON THE PART OF ANY OF THEM
ATTRIBUTABLE TO THE ORDINARY NEGLIGENCE (WHETHER SOLE OR CONTRIBUTORY) OR STRICT
LIABILITY OF ANY SUCH LENDER PARTY, AND INDEMNIFIES, EXONERATES AND HOLDS EACH
LENDER PARTY FREE AND HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS (AS DEFINED
IN THIS AGREEMENT), DESCRIBED ABOVE, INCURRED BY ANY LENDER PARTY (IRRESPECTIVE
OF WHETHER SUCH LENDER PARTY IS A PARTY TO THE ACTION FOR WHICH INDEMNIFICATION
HEREUNDER IS SOUGHT) ATTRIBUTABLE TO THE ORDINARY NEGLIGENCE (WHETHER SOLE OR
CONTRIBUTORY) OR STRICT LIABILITY OF ANY LENDER PARTY.
 
(c) The agreements in this Section 9.12 and Article IX shall survive the
Termination Date and the satisfaction in full of all of the Borrower’s
Obligations hereunder and under the other Loan Documents.
 
 
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
 
 
ANPATH GROUP, INC., as the Borrower
 
By:                                                                           
Name:                                                                                                                                                
Title:                                                                                                                                                  
 
ENVIROSYSTEMS, INC., as the Guarantor
 
By:                                                                                                                                                     
Name:                                                                                                                                                  
Title:                                                                                                                                                    
 
ENVIROSYSTEMS HOLDINGS, INC., as the Guarantor
 
By:                                                                                                                                                     
Name:                                                                                                                                                  
Title:                                                                                                                                                    
 
ANPG LENDING, LLC, as a Lender
 
By:                                                                                                                                                     
Name:                                                                                                                                                  
Title:                                                                                                                                                    
 
LAIDLAW & COMPANY (UK) LTD., as the Administrative Agent
 
By:                                                                                                                                                      
Name:                                                                                                                                                  
Title:                                                                                                                                                    


 
_[LENDER]_, as a Lender
 
By:                                                                                                                                                     
Name:                                                                                                                                                  
Title:                                                                                                                                                    
 
 
 
39

--------------------------------------------------------------------------------

 

 
Schedule I


Schedule of Lenders


Name and Address of Lender
Aggregate Principal Amount of Note
____________
____________
____________
 
 
____________
____________
____________
 
 
____________
____________
____________
 
 
Total
 

 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


Exhibit A-1 to Debtor-in-Possession Credit and Security Agreement
 
NOTE
 
$______________
New York, New York
May __, 2010




For value received, the undersigned, Anpath Group, Inc., a Delaware corporation
(the “Borrower”), hereby promise to pay, on the Termination Date under the
Credit Agreement (defined below), to the order of ANPG Lending, LLC (the
“Lender”), at the main office of such Lender (as defined in the below-referenced
Credit Agreement), or at any other place designated at any time by the holder
hereof, in lawful money of the United States of America and in immediately
available funds, the principal sum of _______________________________ DOLLARS
AND NO CENTS ($__________) or, if less, the aggregate unpaid principal amount of
the Advances made by such Lender to the Borrower under the Credit Agreement
together with accrued and unpaid interest on the outstanding principal amount
hereunder from time to time, computed on the basis of the actual number of days
elapsed and a 360-day year, from the date hereof until this Note is fully paid
at the rate from time to time in effect under the Debtor-in-Possession Credit
and Security Agreement of even date herewith (as the same may hereafter be
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”) by and among the Lender and the Borrower.  The unpaid principal
hereof and unpaid interest accruing thereon shall be due and payable as provided
in the Credit Agreement.  This Note may be prepaid or satisfied in accordance
with the Credit Agreement.
 
This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof.  Reference is hereby made
to the Credit Agreement for the terms and provisions thereof, to which this Note
is in all respects subject, including, without limitation, provisions to the
effect that, as more fully set forth in the Credit Agreement, the aggregate of
all interest that is contracted for, charged or received under or otherwise in
connection with this Note shall under no circumstances exceed the maximum
interest permitted under applicable law.  This Note is one of the Note referred
to in the Credit Agreement.  This Note is secured, among other things, pursuant
to the Credit Agreement, and may now or hereafter be secured by one or more
other security agreements, mortgages, deeds of trust, assignments or other
instruments or agreements.  All capitalized terms used but not defined herein
shall have the meanings given thereto in the Credit Agreement.
 
The Borrower hereby agrees to pay all costs of collection, including attorneys’
fees and legal expenses in the event this Note is not paid when due, whether or
not legal proceedings are commenced.
 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived to the extent permitted by law.
 
THIS NOTE SHALL BE SUBJECT TO AND GOVERNED BY CONSTRUED IN ACCORDANCE WITH THE
SUBSTANTIVE LAWS (OTHER THAN THE CONFLICT LAWS) OF THE STATE OF NEW YORK.
 



 
Anpath Group, Inc.
By: _______________________________
Name:_____________________________
Title:_______________________________

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A-2 to Debtor-in-Possession Credit and Security Agreement
 
NOTE
 
 
$______________
New York, New York
May __, 2010




For value received, the undersigned, Anpath Group, Inc., a Delaware corporation
(the “Borrower”), hereby promise to pay, on the Termination Date under the
Credit Agreement (defined below), to the order of the individuals and entities
listed on Schedule I attached hereto as lenders (each as “Lender,” and
collectively, “Lenders”), and Laidlaw & Company (UK) Ltd. as administrative
agent for the Lenders (in such capacity, together with any other Person who
becomes Administrative Agent pursuant to Article IX of the below-referenced
Credit Agreement, “Administrative Agent”), at the main office of such Lender, or
at any other place designated at any time by the holder hereof, in lawful money
of the United States of America and in immediately available funds, the
principal sum of _______________________________ DOLLARS AND NO CENTS
($__________) or, if less, the aggregate unpaid principal amount of the Advances
made by such Lender to the Borrower under the Credit Agreement together with
accrued and unpaid interest on the outstanding principal amount hereunder from
time to time, computed on the basis of the actual number of days elapsed and a
360-day year, from the date hereof until this Note is fully paid at the rate
from time to time in effect under the Debtor-in-Possession Credit and Security
Agreement of even date herewith (as the same may hereafter be amended, modified,
supplemented or restated from time to time, the “Credit Agreement”) by and among
the Lender and the Borrower.  The unpaid principal hereof and unpaid interest
accruing thereon shall be due and payable as provided in the Credit
Agreement.  This Note may be prepaid or satisfied in accordance with the Credit
Agreement.
 
This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof.  Reference is hereby made
to the Credit Agreement for the terms and provisions thereof, to which this Note
is in all respects subject, including, without limitation, provisions to the
effect that, as more fully set forth in the Credit Agreement, the aggregate of
all interest that is contracted for, charged or received under or otherwise in
connection with this Note shall under no circumstances exceed the maximum
interest permitted under applicable law.  This Note is one of the Note referred
to in the Credit Agreement.  This Note is secured, among other things, pursuant
to the Credit Agreement, and may now or hereafter be secured by one or more
other security agreements, mortgages, deeds of trust, assignments or other
instruments or agreements.  All capitalized terms used but not defined herein
shall have the meanings given thereto in the Credit Agreement.
 
The Borrower hereby agrees to pay all costs of collection, including attorneys’
fees and legal expenses in the event this Note is not paid when due, whether or
not legal proceedings are commenced.
 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived to the extent permitted by law.
 
THIS NOTE SHALL BE SUBJECT TO AND GOVERNED BY CONSTRUED IN ACCORDANCE WITH THE
SUBSTANTIVE LAWS (OTHER THAN THE CONFLICT LAWS) OF THE STATE OF NEW YORK.
 



 
Anpath Group, Inc.
By: _______________________________
Name:_____________________________
Title:_______________________________



 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule I


Schedule of Lenders


Name and Address of Lender
Aggregate Principal Amount of Note
____________
____________
____________
 
 
____________
____________
____________
 
 
____________
____________
____________
 
 
Total
 



 
 
 
 

--------------------------------------------------------------------------------

 

 
 
Exhibit B to Debtor-in-Possession Credit and Security Agreement
 
PLAN SUPPORT AGREEMENT
 


 


 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 